437 F.2d 1357
UNITED STATES of America, Plaintiff-Appellee,v.Ronald Paul BOLDEN, Appellant.
No. 25638.
United States Court of Appeals, Ninth Circuit.
March 4, 1971.

Marcus O. Tucker, Santa Monica, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., Darrell W. MacIntyre, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, MERRILL and TRASK, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
There seems to be no indication in the record that Bolden ever exhausted his administrative remedies.